 

Exhibit 10.5

 

SHARE TRANSFER AGREEMENT

 

This SHARE TRANSFER AGREEMENT, dated as of April 22, 2019 (this “Agreement”), is
made by and between AEC Management Ltd., a British Virgin Islands limited
liability company (“AEC BVI”), and AEC Southern Management Co., Ltd., a company
incorporated pursuant to the laws of England and Wales (“AEC Southern UK”). AEC
BVI and AEC Southern UK are sometimes referred to hereinafter individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, AEC Southern UK owns 100% of the equity interest in AEC Southern
Management Limited, a company incorporated pursuant to the laws of Hong Kong
(“AEC Southern HK”);

 

WHEREAS, AEC Southern UK desire to sell and AEC BVI desires to purchase 10,000
ordinary shares of AEC Southern HK (the “HK Shares”), representing the 100%
equity interest of AEC Southern HK; and

 

WHEREAS, following the Transfer (as defined below), AEC Southern HK and its
subsidiaries will become wholly-owned subsidiaries of AEC BVI.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

SECTION I TRANSFER OF SHARES

 

1.1 On the terms and subject to the conditions set forth in this Agreement, at
the Closing (i) AEC Southern UK will sell, convey, transfer, and assign to AEC
BVI, free and clear of all liens, pledges, encumbrances, changes, restrictions
or known claims of any kind, nature or description, and AEC BVI will purchase
and accept from AEC Southern UK, the HK Shares, and (ii) in exchange for the
transfer of such securities by AEC Southern UK, AEC BVI will pay AEC Southern UK
a purchase price of US$1 for the HK Shares (such transaction referred to
hereinafter as the “Transfer”). Upon completion of the Transfer, 100% of the
equity interest of AEC Southern HK shall be held directly by AEC BVI.

 

1.2 The closing of the Transfer (the “Closing”) shall take place simultaneously
with the execution of this Agreement.

 

SECTION II

AEC SOUTHERN UK REPRESENTATIONS AND WARRANTIES.

 

AEC Southern UK hereby represents and warrants to AEC BVI, all of which
representations and warranties are true, complete, and correct in all respects
as of the date hereof and will be as of the Closing, as follows:

 

2.1 AEC Southern UK is a company duly organized, validly existing, and in good
standing under the laws of England and Wales. AEC Southern UK owns 100% equity
interest in AEC Southern HK. AEC Southern HK owns 100% equity interest in
Qianhai Meijiao Education Consulting Management Co., Ltd., a company incorpo
rated pursuant to the People’s Republic of China laws (“AEC Southern Shenzhen,”
and together with AEC Southern HK, the “Acquired Companies”). AEC Southern HK
and AEC Southern Shenzhen are duly organized, validly existing, and in good
standing under their respective jurisdictions.

 

2.2 Upon the approval of its board of directors, AEC Southern UK will have all
requisite corporate right, power, legal capacity, and authority to enter into
and perform its obligations under this Agreement. All of the HK Shares owned by
AEC Southern UK are owned free and clear of all liens, pledges, encumbrances,
changes, restrictions, or known claims of any kind, nature, or description.

 



 

 

 

2.3 The equity interest of AEC Southern HK owned by AEC Southern UK will, at the
Closing, be validly transferred to AEC BVI free and clear of any encumbrances
and from all taxes, liens and charges with respect to the transfer thereof and
such shares of ordinary shares of AEC Southern HK shall be fully paid and
non-assessable with the holder being entitled to all rights accorded to a holder
of ordinary share of AEC Southern HK.

 

2.4 AEC Southern UK has received all the information it considers necessary or
appropriate for deciding whether to sell the HK Shares. AEC Southern UK further
represents that it has had an opportunity to ask questions and receive answers
from AEC Nevada regarding the Transfer and to obtain such additional information
(to the extent that AEC BVI possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.

 

2.5 AEC Southern UK has not relied on and is not relying on any representations,
warranties or other assurances regarding AEC BVI other than the representations
and warranties expressly set forth in this Agreement.

 

2.6 The execution and delivery of this Agreement and the consummation by AEC
Southern UK of the transactions contemplated herein do not and will not on the
Closing (A) conflict with or violate any of the terms of the articles of
incorporation and bylaws of AEC Southern UK or the Acquired Companies or any
applicable law relating to AEC Southern UK or the Acquired Companies, (B)
conflict with, or result in a breach of any of the terms of, or result in the
acceleration of any indebtedness or obligations under, any material agreement,
obligation or instrument by which AEC Southern UK or the Acquired Companies are
bound or to which any property of AEC Southern UK or the Acquired Companies is
subject, or constitute a default thereunder, other than those material
agreements, obligations or instruments for which AEC Southern UK or the Acquired
Companies have obtained consent for the transactions contemplated under this
Agreement, (C) result in the creation or imposition of any lien on any of the
assets of AEC Southern UK or the Acquired Companies, (D) constitute an event
permitting termination of any material agreement or instrument to which AEC
Southern UK or the Acquired Companies are a party or by which any property or
asset of AEC Southern UK or the Acquired Companies is bound or affected,
pursuant to the terms of such agreement or instrument, other than those material
agreements or instruments for which AEC Southern UK or the Acquired Companies
have obtained consent for the transactions contemplated under this Agreement, or
(E) conflict with, or result in or constitute a default under or breach or
violation of or grounds for termination of, any license, permit, or other
governmental authorization to which AEC Southern UK or the Acquired Companies
are a party or by which AEC Southern UK or the Acquired Companies may be bound,
or result in the violation by AEC Southern UK or the Acquired Companies of any
laws to which AEC Southern UK or the Acquired Companies may be subject, which
would materially adversely affect the transactions contemplated herein. No
authorization, consent or approval of, notice to, or filing with, any public
body or governmental authority or any other person is necessary or required in
connection with the execution and delivery by AEC Southern UK or the Acquired
Companies of this Agreement or the performance by AEC Southern UK or the
Acquired Companies of their obligations hereunder.

 

SECTION III

AEC BVI REPRESENTATIONS AND WARRANTIES.

 

AEC BVI hereby represents and warrants to AEC Southern UK, all of which
representations and warranties are true, complete, and correct in all respects
as of the date hereof and will be as of the Closing, as follows:

 

3.1 AEC BVI is a corporation duly organized, validly existing, and in good
standing under the laws of the British Virgin Islands. AEC Southern BVI has no
subsidiaries or any direct or indirect ownership interest in any other
corporation, partnership, association, firm, or business in any manner.

 



 

 

 

3.2 AEC BVI has full power and authority to enter into and perform its
obligations under this Agreement. This Agreement has been duly executed by AEC
BVI and constitutes the legal, valid, binding, and enforceable obligation of AEC
BVI, enforceable against AEC BVI in accordance with its terms. The execution and
delivery of this Agreement and the consummation by AEC BVI of the transactions
contemplated herein do not and will not on the Closing (A) conflict with or
violate any of the terms of the articles of incorporation and bylaws of AEC BVI
or any applicable law relating to AEC BVI, (B) conflict with, or result in a
breach of any of the terms of, or result in the acceleration of any indebtedness
or obligations under, any material agreement, obligation or instrument by which
AEC BVI is bound or to which any property of AEC BVI is subject, or constitute a
default thereunder, other than those material agreements, obligations or
instruments for which AEC BVI has obtained consent for the transactions
contemplated under this Agreement, (C) result in the creation or imposition of
any lien on any of the assets of AEC BVI, (D) constitute an event permitting
termination of any material agreement or instrument to which AEC BVI is a party
or by which any property or asset of AEC BVI is bound or affected, pursuant to
the terms of such agreement or instrument, other than those material agreements
or instruments for which AEC BVI has obtained consent for the transactions
contemplated under this Agreement, or (E) conflict with, or result in or
constitute a default under or breach or violation of or grounds for termination
of, any license, permit, or other governmental authorization to which AEC BVI is
a party or by which AEC BVI may be bound, or result in the violation by AEC BVI
of any laws to which AEC BVI may be subject, which would materially adversely
affect the transactions contemplated herein. No authorization, consent or
approval of, notice to, or filing with, any public body or governmental
authority or any other person is necessary or required in connection with the
execution and delivery by AEC BVI of this Agreement or the performance by AEC
BVI of its obligations hereunder.

 

3.3 AEC BVI has received all the information it considers necessary or
appropriate for deciding whether to purchase the HK Shares. AEC BVI further
represents that it has had an opportunity to ask questions and receive answers
from AEC Southern UK regarding the financial and other affairs of the Acquired
Companies and to obtain such additional information (to the extent that AEC
Southern UK possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to it or to which it had access.

 

3.4 AEC BVI has not relied on and is not relying on any representations,
warranties or other assurances regarding AEC BVI other than the representations
and warranties expressly set forth in this Agreement.

 

SECTION IV GENERAL PROVISIONS

 

4.1 Indemnification. Each Party agrees to indemnify, defend, and hold harmless
the other Party against and in respect of any loss, damage, deficiency, cost, or
expense (including without limitation reasonable attorneys’ fees) resulting from
any breach by itself of any of its representations, warranties, covenants, or
agreements contained in this Agreement.

 

4.2 Survival. All representations, warranties, covenants, and obligations in
this Agreement shall survive until the expiration of the applicable statute of
limitation with respect to the underlying claim to which such representation,
warranty, covenant, or obligation relates.

 

4.3 Written Changes. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, except by a statement in
writing signed by the Party against which enforcement of the change, waiver,
discharge or termination is sought.

 

4.4 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power, or remedy accruing to any party under
this Agreement shall impair any such right, power, or remedy of such party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence thereto, or of a similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent, or approval of any kind or character on the part of any party hereto of
any breach or default under this Agreement, or any waiver on the part of any
party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.

 

4.5 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
Parties with respect hereto. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.

 



 

 

 

4.6 Severability. Should any one or more of the provisions of this Agreement or
of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, all other provisions of this Agreement and of each
other agreement entered into pursuant to this Agreement, shall be given effect
separately from the provision or provisions determined to be illegal or
unenforceable and shall not be affected thereby. The Parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision which will achieve, to the extent possible, the economic,
business and other purposes of the void or unenforceable provision.

 

4.7 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon and be enforceable by the successors
and assigns of the Parties.

 

4.8 Governing Law. The validity, terms, performance, and enforcement of this
Agreement shall be governed and construed by the provisions hereof and in
accordance with the internal laws of the State of New York applicable to
agreements that are negotiated, executed, delivered and performed in the State
of New York.

 

4.9 Counterparts. This Agreement may be executed concurrently in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each Party and delivered to the other
Party.

 

4.10 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments, and documents, as the
other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

4.11 Third Party Beneficiaries. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Parties any rights or remedies under or by reason of this Agreement.

 

4.12 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Share Transfer
Agreement as of the date first written above.

 

AEC Southern Management Co., Ltd.

 

By:     Name: Ye TIAN   Title: Director  

 

AEC Management Ltd.

 

By:     Name: Conying Fang   Title: Director, President, and Chief Executive
Officer  

 



 

 